I cannot subscribe to the opinion of the majority.
L. 1933, c. 351, § 4, is intended to impose upon an automobile owner liability for the negligent acts of one using his automobile with permission, whether such permission be express or implied.
In this case the evidence clearly shows that the defendant's employe, Mott, had permission to use the defendant's truck. The *Page 47 
opinion of the majority of the court places upon that permission a limitation which is not warranted by the record.
The employe, Mott, by using the truck to expedite the movement of the house, was, in my opinion, furthering the interests of the defendant in facilitating the carrying on of the work with the electric wires. It is certain that the work with the electric wires would be delayed considerably if the movement of the house were not expedited.
The fact that the truck was so used is not, as intimated in the majority opinion, "a thread upon which to hang liability." Liability in cases of this kind hinges upon permission to use the automobile. The question is whether or not the scope, of permission was exceeded by the particular use. The jury has found that it was not, and, considering the state of the record, there is, in my opinion, no reasonable ground for disturbing that decision. Compare Steinle v. Beckwith,198 Minn. 424, 270 N.W. 139.
The judgment should be affirmed.